Citation Nr: 1635450	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-43 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In August 2015, the Board denied service connection for bilateral hearing loss and remanded the instant claim for additional development.  The matter now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset during his military service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

However, the provisions of 38 C.F.R. § 3.303(b) provide alternate means of establishing service connection.  Under that regulation, if a chronic disease listed in 38 C.F.R. § 3.309(a) is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) (i.e., there is a reliable diagnosis of the chronic disease in service, or during the presumptive period, not subject to legitimate question) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).
The regulation further provides that if evidence of a chronic disease is noted during service (or during the presumptive period), but the condition is not, in fact, shown to be chronic in service, or if the diagnosis of chronicity can be legitimately questioned (i.e., when the fact of chronicity in service in not adequately supported), service connection for chronic disease can nevertheless be established by credible evidence of continuity of symptomatology after discharge.  Id.  In such a situation, the evidence of continuity of symptomatology establishes the link, or nexus, between the current disease and service, and "serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Board finds that the Veteran has a current diagnosis of tinnitus.  In this regard, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As the Veteran has offered competent and credible descriptions of experiencing tinnitus throughout the appeal, the Board finds that he has a current diagnosis of such disorder.

Regarding his in-service exposure to noise, the Veteran's DD-214 indicates that his military occupational specialty was "aircraft fuel mechanic[.]"  Additionally, the Veteran has consistently reported throughout the appeal that he was routinely exposed to jet engine noise while working on aircrafts during his service.  In this regard, the Board finds that the Veteran's statements regarding his in-service noise exposure are credible as they are consistent with the evidence of record.  Thus, the Board acknowledges the Veteran's in-service noise exposure.  Consequently, the remaining inquiry is whether the Veteran's current tinnitus is related to such in-service noise exposure.

In this regard, the Veteran underwent a VA audiological examination in July 2009.  At that time, the Veteran reported that his tinnitus had begun approximately 10 years prior to the examination.  After examining the Veteran, performing audiological testing, and reviewing the record, the examiner opined that it was more likely than not that the Veteran's tinnitus was related to his hearing loss or his in-service noise exposure.  In a separate document transcribed the day after the examination was conducted, the examiner indicated that it was more likely than not that the Veteran's tinnitus was related to his non-service-connected hearing loss.  

As noted in the August 2015 Board remand, the July 2009 examiner provided conflicting opinions and failed to take the lay statements of record into consideration; specifically, the Veteran's statements that his tinnitus onset in service.  Additionally, the July 2009 examiner did not have access to an April 2010 statement from the Veteran's mother indicating that the Veteran reported experiencing tinnitus at the time of his return from service.  Accordingly, the July 2009 opinions were deemed inadequate for appellate review.

Pursuant to the August 2015 remand, an addendum opinion was obtained in November 2015 from a new VA examiner.  After reviewing the available records, the examiner opined that it was less likely than not that the Veteran's tinnitus was related to service.  In support thereof, the examiner noted that there was no objective evidence of a noise injury in service so any association between the claimed tinnitus and noise exposure was speculative.  Despite the fact that there is no indication in the record that the Veteran's mother's statement lacked veracity and the fact that competence and credibility is a legal, not medical, determination, the examiner clearly challenged the validity of the Veteran's mother's statement by indicating that it was made 40 years after the Veteran's separation from service.  Thereafter, the examiner correctly noted that the Veteran was not treated in service for tinnitus, but erroneously noted that he did not receive treatment or report any symptoms until 2012.  In this regard, the record indicates that the Veteran sought treatment for tinnitus in 2009 and that he has credibly reported in his April 2009 claim for service connection that his symptoms have been persistent since 1970.  As the 2015 examiner failed to accept the competent and credible lay statements as he was directed to do in the August 2015 remand and as his opinion is, at least in part, based on an erroneous fact (to wit that the Veteran did not seek tinnitus treatment until 2012), the Board finds that the opinion is without probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate or incomplete factual premise is not probative).

As noted previously, service connection may also be granted based on continuity of symptomatology of a chronic disease under 38 C.F.R. § 3.309(a), despite the absence of a medical nexus opinion linking the present disability to the in-service noise exposure.  In this regard, tinnitus is recognized as an organic disease of the nervous system, which is a chronic disease under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).  Thus, service connection may be granted on the basis of continuity of symptomatology even if there is no medical evidence of a nexus between the in-service noise exposure and the Veteran's current tinnitus.  In this case, the Board acknowledges that tinnitus was not explicitly diagnosed during service or within the applicable presumptive period.  See 38 C.F.R. § 3.307(a)(3).

Nevertheless, the record contains credible evidence of a continuity of tinnitus symptomatology beginning during service and continuing since discharge.  Specifically, in his April 2009 claim form as well as in a January 2016 statement, the Veteran reported ringing in his ears since service, with a reported onset date in 1970.  Furthermore, as noted, in an April 2010 statement, the Veteran's mother reported that he mentioned "ringing in his ears" frequently after his separation from service.  The Board acknowledges that the July 2009 examination report indicates that the Veteran reported an onset of tinnitus symptoms approximately 10 years prior to the examination, but affords more weight to his repeated reports that the condition has persisted since service.  In this regard, the Board has no reason to doubt the veracity of the Veteran's prior and subsequent statements regarding the onset of his tinnitus and the continuity of pertinent symptomatology as he has otherwise regularly pinpointed the onset date of tinnitus in 1970 and reported a continuity of symptomatology since such time.    

It light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that tinnitus had its onset during his military service.  Consequently, service connection for such disorder is warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is granted.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


